REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 11/30/2020.  In relation to the patentability of the pending claims, the arguments presented on pages 6 to 10 of the Remarks of the cited amendment are found to be persuasive.  In relation to claim 1, after reviewing the teachings of Nieman and Sasaki, the examiner agrees that the combination may not operate as illustrated by Sasaki in figure 8 because it is unclear whether the width of the tube is wider than the laparoscope making it impossible for nozzles (20, 28) [see figure 8] to wash and dry the lens.  In relation to method claim 36, the prior art of record does not disclose a method of displacing tissue from a feeding tube viewing lens.  The claim discloses, inter alia, the step of contacting internal tissue of the patient with a distal tip portion of a feeding tube tip that is distally offset from the viewing lens.  Accordingly, the claim requires tissue contact with a distal tip portion of a feeding tube and such distal tip portion is located distally offset from the viewing lens of the feeding tube.  The prior art of record does not disclose or suggest these limitations.  Based on the above observations, claims 1-6, 9-12, 14-16, 18-19, and 36-41 are considered to be allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on 0730-1800 hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783